Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is an electronic device comprising: a display driving integrated circuit (DDIC) operably5 coupled to a display panel; and a touch sensor controller operably coupled to the display driving integrated circuit and operably coupled to a touch panel, wherein the display driving integrated circuit may be configured to: multiple-transmit a synchronization signal for synchronizing an operation of the10 display driving integrated circuit with an operation of the touch sensor controller to the touch sensor controller within one frame on the basis of a first transmission mode when the display panel is controlled on the basis of a first frame rate; and multiple-transmit the synchronization signal to the touch sensor15 controller within the frame on the basis of a second transmission mode when the display panel is controlled on the basis of a second frame rate. Here, time intervals between the multiple transmissions on the basis of the first transmission mode may be the same, and among time intervals between the multiple20 transmissions on the basis of the second transmission mode, a first time interval between a first transmission and a second transmission subsequent to the first transmission may be different from the other time intervals, except the first time interval, among the multiple transmissions on the basis of the second transmission mode. 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was an electronic device including, inter alia, 
wherein the display driving integrated circuit is configured to: 

perform multiple transmissions of the synchronization signal to the touch sensor controller within the frame, based on 20a second transmission mode when the display panel is controlled based on a second frame rate, 
time intervals between the multiple transmissions based on the first transmission mode are the same, and 
a first time interval between a first transmission and a 25second transmission subsequent to the first transmission among the multiple transmissions based on the second transmission mode is different from remaining time intervals excluding the first time interval among time intervals between the multiple transmissions based on the second transmission mode, of claim 1 (fig. 3 and 7); and 
wherein the synchronization signal generator is configured to transmit the at least one synchronization signal to the touch sensor controller every specified period, 
20the processor is configured to detect an input to change a driving mode of the display panel and to transmit a control signal to initialize the display driving integrated circuit to the display driving integrated circuit upon detecting the input, 
the display driving integrated circuit is configured to 25initialize the display driving integrated circuit, based on the control signal, and 
the synchronization signal generator is further configured to maintain transmission of the at least one synchronization signal to the touch sensor controller every specified period 30while initializing the display driving integrated circuit, of claim 9 (fig. 9 and 10).

Pylvas specifically teaches use of display driver module to provide synchronization signal T_enable to touch control module to measure touch during period T2 (fig. 4).  However, Pylvas does not teach nor suggest above features as claimed.
Shaw (US 2019/0317630) teaches a touch and display driver integration circuit (fig. 1), which includes a touch circuit and a display driver circuit. The touch circuit generates a status signal standing for the status of the touch circuit. The display driver circuit is coupled to the touch circuit and transmits at least one signal and/or at least one information to the touch circuit according to the status signal so as to drive the touch circuit.
Shaw specifically teaches the display driver circuit generating the touch scanning frame synchronization signal TSVD and the touch scanning line synchronization signal TSHD when the status signal READY from the touch circuit is at the active level.  During initialization of the touch circuit, the display driver circuit does not transmit the touch scanning frame synchronization signal TSVD and the touch scanning line synchronization signal TSHD to the touch circuit.  However, Shaw does not teach nor suggest above features as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684.  The examiner can normally be reached on Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOM V SHENG/Primary Examiner, Art Unit 2628